DETAILED ACTION

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Typaldos et al, U.S. Patent No. 5,958,024 discloses “In some systems, a header byte or header frame has included the number of data bits transmitted per succeeding data frame, allowing use of the ninth bit of each succeeding data frame to be used for parity (i.e., simple error detection techniques). In other systems, the ninth bit of data has been used to indicate the final frame in a series of frames, such that the ninth bit is 0 in each of the frames except for the last frame, while in the last frame the ninth bit is set to 1” [col. 5, lines 35-58].
Srivastava et al, U.S. Publication No. 2019/0087377 A1, discloses “Note that packet 310 further includes various transition bits 321, which may be used to implement packet slicing based on byte identifiers, e.g., 0-4 and also byte order, e.g., 0-12. Finally, data packet 310 includes a payload portion including a plurality of bytes 320.sub.1-320.sub.n. The secure key may be included in bytes 320 of this payload portion. Note that following the completion of the payload, a final transition bit 321 is included, followed by a parity bit 325” [paragraph 36].


Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of applicant’s remarks filed 01/08/2021, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest transmitting a transition bit from the master device in place of a parity bit of a first data frame while transmitting the first data frame to the slave device; and terminating the write transaction when the slave device is determined to be driving the data line of the serial bus while the transition bit is being transmitted from the master device over the data line of the serial bus, in combination with other recited limitations in claim 1.
Claim 10 is allowed under the same rationale as claim 1.
In view of applicant’s remarks filed 01/08/2021, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest receiving a configuration command from a master device indicating that data frames transmitted during a write transaction include transition bits in place of parity bits; and driving the data line to assert a flow control request while receiving a first transition bit of the first data frame to assert a flow control request from the data line, in combination with other recited limitations in claim 16.
Claim 23 is allowed under the same rationale as claim 16.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Farley Abad/Primary Examiner, Art Unit 2181